Citation Nr: 1018941	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  05-36 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, other than posttraumatic stress disorder (PTSD), 
to include schizoaffective disorder with panic disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from 
February 1988 to September 1991, to include service in the 
First Persian Gulf War (Operation Desert Storm).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  The claim has been before the 
Board on a previous occasion, and in May 2008, the claim for 
entitlement to service connection for an acquired psychiatric 
disability was reopened, and a remand was issued for further 
evidentiary development.  All required development has 
occurred, and the claim is ripe for appellate review.    


FINDING OF FACT

The Veteran reported psychiatric symptoms during his 
separation from naval service, and had treatment for 
psychiatric abnormality (with gradually increasing symptoms) 
very proximate to his discharge from service; there are 
several medical opinions of record which support a nexus 
between active naval service and current psychoses, and the 
preponderance of the evidence is supportive of the Veteran's 
contentions.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other 
than PTSD, to include schizoaffective disorder with panic 
disorder, is warranted.  38 U.S.C.A. §§ 1110, 1116, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102. 
3.159, 3.303, 3.307, 3.309 (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of entitlement to service 
connection for an acquired psychiatric disorder.  Therefore, 
no further development is needed with respect to this appeal.

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Certain chronic disorders, to include psychoses, will be 
presumed to have been incurred during service if manifest to 
a compensable degree within the first post-service year.  See 
38 C.F.R. §§ 3.307, 3.309.  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran contends that he developed an acquired 
psychiatric disability as a result of his active service in 
the U.S. Navy.  He specifically asserts that his 
manifestations began while serving as a hospital corpsman 
assigned to the First Marine Division in the First Gulf War 
(Operation Desert Storm).  

Upon review of the service treatment records, it is apparent 
that there was some noted psychiatric abnormality prior to 
discharge, as well as in the calendar year following service 
separation.  Specifically, the Veteran reported experiencing 
depression, as well as feelings of nervousness and anxiety at 
his separation physical examination in September 1991, with 
the Navy doctor attributing these feelings to nervousness 
about separating from the service.  After service, in October 
1992, the Veteran reported to the VA Medical Center in San 
Diego with complaints of depression.  Following this, in 
February 1993, the Veteran reported a history of suicide 
attempts to VA clinicians.  

The Veteran has an extensive psychiatric history since this 
time, and has been hospitalized due to variously diagnosed 
psychiatric manifestations.  Regarding a specific diagnosis, 
the most recent of record is from September 2009, and it was 
associated with a comprehensive VA examination report that 
had been ordered by the Board in a remand dated in May 2008.  
In this examination report, the Veteran was diagnosed as 
having schizoaffective disorder, as well as panic disorder 
without agrophobia.  This opinion was based on a thorough 
review of the claims file, and thus fully considered an 
August 2008 private letter from the Veteran's personal 
psychiatrist, which came to the same diagnostic conclusion.  
There are additional private records which predate the 2008 
private and 2009 VA reports, and varying diagnoses such as 
PTSD and bipolar disorder are mentioned.  Given, however, 
that the most recent assessments are in agreement as to the 
most accurate diagnosis, the Board concludes that 
schizoaffective disorder, with associated panic disorder, is 
the best approximation of the Veteran's current disability 
picture.  

Regarding a nexus to service, the Board notes that there are 
several opinions of record which do link the Veteran's 
reported experiences in military service with his current 
psychiatric disability.  Indeed, the August 2008 private 
psychiatrist's letter opined that the earliest manifestations 
of psychoses were in service, and that symptoms have 
persisted continually since that time.  The examiner noted 
that the Veteran has a history of suicide attempts, erratic 
behavior, homelessness, inability to maintain employment, and 
endangerment of others which has persisted since the 
Veteran's service in the First Gulf War.  In the September 
2009 VA opinion, the examiner stated that it was at least as 
likely as not that the Veteran's psychoses began during 
active military service.  

The Board notes that the Veteran had symptoms of psychiatric 
problems at his separation examination, and that in the 
calendar year following his discharge, he was seeking 
treatment at VA for depression.  In February 1993, the 
Veteran attempted suicide, evidencing a serious psychiatric 
abnormality.  Thus, there are symptoms of psychiatric 
abnormality in service, with evidence of a growing severity 
of symptomatology at a time very proximate to service 
discharge.  The February 2009 VA examiner, in reviewing the 
claims file, fully considered these early symptoms in issuing 
his positive nexus opinion, which is supported by a private 
psychiatrist's opinion dated in 2008.  Thus, the 
preponderance of the competent medical evidence is fully 
supportive of the Veteran's claim.  Accordingly, service 
connection for an acquired psychiatric disorder is granted.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for schizoaffective 
disorder with panic disorder is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


